PER CURIAM.
We affirm the appellant’s convictions. We also affirm the issue wherein the appellant attacks the constitutionality of section 775.084, Florida Statutes (1988 Supp.). See Arnold v. State, 566 So.2d 37 (Fla. 2d DCA 1990). However, we reverse the appellant’s habitual offender sentences and remand for resentencing. In order to be sentenced as a habitual offender under section 775.084, Florida Statutes (1988), a defendant must have successive felony convictions. The appellant’s two prior convictions were rendered on the same date, and so they should have been treated as a single offense. Walker v. State, 567 So.2d 546 (Fla. 2d DCA 1990).
Reversed and remanded for resentenc-ing.
SCHEB, A.C.J., and RYDER and PATTERSON, JJ., concur.